DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. Guo is considered the closest prior art of record which discloses a medical suction pump comprising a housing and a sound dampening arrangement. Guo does not, however, disclose the sound-dampening housing being closed in an airtight manner except for a plurality of air passages and a vacuum port. Guo discloses a single opening for a suction tube (3) and wherein a plurality of air passages and connections exist within the sound dampening arrangement and as such it would not have been obvious to one of ordinary skill in the art to modify the sound-dampening housing portion to comprise other air passages or ports to the external housing which is being relied upon as the sound dampening arrangement. Regarding claims 17-19, Guo teaches two bearings for supporting the pump assembly relative to a housing, however, the bearings are described as foam and are not inherently considered an elastic material as claimed. In addition, the bearings are not supported on a bearing carrier or in specific orientations relative to each other as claimed. For at least these reasons the claims are considered allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN L ZAMORY/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783